Citation Nr: 1226427	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  09-21 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a heart disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Keyvan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1969 to September 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In March 2011, the Board remanded the Veteran's claim for further evidentiary development.  Specifically, the Board instructed the RO to schedule the Veteran for a VA examination to determine the nature and etiology of any heart condition he may have.  In April 2011, the Veteran underwent the requested VA examination, and a copy of the examination report was associated with his claims file.  The Appeals Management Center (AMC) subsequently readjudicated the claim in February 2012, when, upon denial, it issued a Supplemental Statement of the case (SSOC).  The agency of original jurisdiction has complied with all of the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  The evidence clearly and unmistakably demonstrates that any pre-existing heart condition did not increase in severity beyond its natural progression during active service.  

3.  A heart disability was not diagnosed during service or for many years thereafter, and the most probative evidence indicates that the Veteran's heart disability is not causally or etiologically related to his military service.  
CONCLUSIONS OF LAW

1.  Any pre-existing heart disability was not aggravated by active service.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3. 159, 3.303, 3.304 (2011).  

2.  A heart disability was not incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  

In this case, the RO provided the Veteran with notice in November 2006, prior to the initial decision on the claim in August 2007.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.  

Moreover, the November 2006 letter satisfied the duty to notify provisions concerning his claim seeking service connection.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  Specifically, this letter apprised the Veteran of what the evidence must show to establish entitlement to the benefits sought, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The November 2006 letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  

VA has also satisfied its duty to assist the Veteran at every stage in this case.  All available service treatment records as well as all private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Further, pursuant to the March 2011 Remand instructions, the Veteran was also afforded a VA examination in April 2011 in connection with his claim in accordance with 38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the April 2011 medical opinion obtained in this case to be adequate.  The examination included a review and discussion of the Veteran's existing medical records, an interview with the Veteran including a discussion regarding his medical history, and a thorough physical examination of the Veteran.  Based on a review of the Veteran's claims file and an evaluation of the Veteran, the same examiner provided an etiological opinion concerning the Veteran's claimed disability and service,  and included the rationale upon which the opinion was based.  Thus, the Board concludes that there is adequate medical evidence of record to make a decision in this case and that the Veteran's claim can be adjudicated on the evidence of record.  38 C.F.R. § 4.2 (2011).  The Veteran and his representative have not contended otherwise.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the injury was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. §3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. §3.159(a)(2).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled in service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  History provided by the veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  

To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  

A presumption is an assumption of fact resulting from a rule of law which requires such fact to be assumed from another fact or group of facts found or otherwise established in the action.  Black's Law Dictionary 1067 (5th ed. 1979).  Therefore, where the presumption of sound condition at entrance to service cannot be rebutted, the fact for which the presumption stands - that is, that the veteran was in sound condition at entry to service as to the disability for which he seeks service connection - must be assumed as a matter of law.  Accordingly, service connection may not be granted on the basis of aggravation of a preexisting disease or injury in such a case.  Rather, where the government fails to rebut the presumption of soundness under section 1111, the veteran's claim must be considered one for service incurrence or direct service connection.  See Wagner v. Principi, 370 F.3d 1089, 1094, 1096 (Fed. Cir. 2004) (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).  

In the current appeal, the Veteran contends that he has a heart disability that was either incurred in, and/or aggravated by his service.  In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a heart disability.  
Turning to the pre-service records, a letter issued by the Veteran's private physician, A.W.H., M.D., and dated on May 12, 1969, indicates that the Veteran was "subject to weak spells" and "apt to suffer fainting and trauma with hypo injections. . . ."  

At the Veteran's enlistment examination, which took place on May 22, 1969, the Veteran reported a history of dizziness, fainting spells, epileptic fits, and nervous trouble in his medical history report.  However, the clinical evaluation of his heart, lungs and chest was shown to be normal, and the Veteran was found qualified for induction.  The Veteran underwent a routine dental examination in August 1969, the report of which does reflect the discovery and notation of a heart murmur.  The remainder of the Veteran's service treatment records is clear for any complaints, treatment for, or diagnosis of a heart condition, and his August 1971 separation examination shows that the clinical evaluation of his heart, lungs and chest was normal.  In addition, the Veteran denied a history of any type of heart trouble in his report of medical history.  

The service records are also clear for any evidence of exposure to an herbicide agent during the Veteran's military service.  Indeed, available service personnel records do not reflect service in Vietnam or any foreign service for that matter.  He is thus not presumed to have been exposed to herbicides during service, and the presumptive service connection provisions set forth at 38 C.F.R. 3.307 and 3.309 are not for application here.  

The Veteran's post-service medical records document significant treatment for a heart condition beginning in January 2000, and an April 2004 decision of the Social Security Administration (SSA) shows that the Veteran was granted disability benefits based, in part, on his heart problems.  A medical report dated in January 2000 reflects the Veteran's admission to the hospital after suffering an onset of atrial fibrillation.  He was discharged several days later with final diagnoses of paroxysmal atrial fibrillation with satisfactory ventricular response and possible myocarditis, and he underwent electrocardioversion procedures in March 2000 and January 2002 for treatment of his atrial fibrillation.  A January 2002 chest X-ray reflects findings of mild cardiomegaly and atherosclerosis, and, in the February 2002 teledictation report, the Veteran's primary care physician, D.T., M.D., diagnosed the Veteran with recurrent paroxysmal atrial fibrillation, cardiomyopathy, and hypertension.  Dr. T. also noted that the Veteran's symptoms included fatigue, shortness of breath, palpitations, and occasional chest comfort.  

During an August 2002 treatment visit, Dr. T. examined the Veteran and assessed him with hypertension, hypertensive cardiovascular disease, a history of vasovagal syndrome, and a history of paroxysmal atrial fibrillation.  The Veteran was referred to another physician, A.S., M.D., in July 2003, at which time he presented at his clinic with complaints of newly-onset unstable angina for the past week.  The cardiac catheterization revealed "severe, multi-vessel coronary disease with high-grade proximal disease in the LAD and CX coronary arteries" and an operative report reflects that the Veteran underwent a coronary artery bypass graft surgery the following day, with a post-operative diagnosis of coronary artery disease.  The remainder of his private medical records shows that he continued to seek care and treatment for his heart problems.  

The Veteran underwent an echocardiogram (EKG) in September 2010, the impression of which revealed biatrial enlargement, preserved left ventricular (LV) systolic function, and no significant valvular abnormalities.  A myocardial perfusion imaging study was also performed in September 2010, the results of which showed inferoapical ischemia, and abnormal segmental wall motion.  A cardiac catheterization was conducted in October 2010, at which time the Veteran underwent a left internal mammary artery (LIMA) and/or right internal mammary artery (RIMA) injection, a radial artery graft injection, and a saphenous vein graft (SVG) graft injection, the findings of which showed all grafts to be patent, multivessel coronary artery disease, and normal LV function.  These results were subsequently interpreted by the Veteran's physician, M.O., M.D., in a November 2010 consultation report.  According to Dr. O., the Veteran was currently doing very well and was taking medication for suppression of his paroxysmal atrial fibrillation.  

The Veteran was afforded a VA examination in April 2011, at which time the examiner reviewed the Veteran's claims file and interviewed him regarding his medical history.  The Veteran also underwent an echocardiam in April 2011 prior to his VA examination, the results of which were interpreted by the VA examiner and will be discussed in further detail below.  During the examination, the Veteran reported that he had been informed that he had a heart murmur at his enlistment examination, but upon reviewing the service treatment records, the examiner noted that the enlistment and separation examination reports were clear for any notations of a heart murmur.  According to the examiner, the Veteran had no cardiac problems until 2000 when he developed paroxysmal atrial fibrillations, and the physical evaluations and diagnostic studies at the time were also clear for any signs of a heart murmur.  

The examiner noted that results from the April 2011 echocardiogram revealed normal LV function, mild left ventricular hypertrophy (due to hypertension), biatrial enlargement, and only mild valvular regurgitation which is not pathologic.  After reviewing the Veteran's medical history, the examiner noted that the Veteran had a positive history of hypertension, hypertensive heart disease, heart rhythm disturbance, dizziness, and dyspnea.  The examiner further noted that the Veteran had a very strong family history of heart disease, as well as a history of hypertension and hyperlipidemia.  Upon physical examination of the Veteran, the examiner observed no evidence of congestive heart failure or pulmonary hypertension.  Based on her review of the medical records and diagnostic studies, as well as her evaluation of the Veteran, the examiner diagnosed the Veteran with paroxysmal atrial fibrillation and ischemic heart disease.  The examiner also took note of the pre-service May 12, 1969 note issued by Dr. H. and determined that the Veteran was experiencing symptoms akin to vasovagal syncope.  The examiner further observed that the Veteran had been diagnosed with vasodepressor syncope in the last decade, and concluded this is likely the same condition he had prior to service.  According to the examiner, there was nothing in service which in any way altered the progression of his condition.  

The examiner further acknowledged the August 1969 dental examination report which reflected a notation of a heart murmur.  According to the examiner, while the Veteran recalled being evaluated by the dentist, "typically this was a historical notation as dentists ask patients about heart murmurs because of the concern for the possible need for antibiotic prophylaxis."  The examiner determined that it was more likely that this was a historical notation rather than objective medical findings derived from a cardiac examination at the dental office.  According to the examiner, assuming that a heart murmur was heard in service, such heart murmur "is unrelated to any subsequent cardiovascular problems [the Veteran] has developed," and further "unrelated to any cardiac pathology (i.e. it would have been a benign murmur.)"  She (the examiner) based this opinion on the facts that a heart murmur was not noted at the Veteran's enlistment or separation from the military and that there was no mention of a heart murmur in the Veteran's private medical records.  The examiner further wrote that, while significant valvular pathology can contribute to the development of atrial fibrillation, the vast majority of the Veteran's echocardiograms have shown essentially normal valvular morphology.  Based on her review of the medical records, as well as her evaluation of the Veteran, the examiner determined that the etiology of the Veteran's atrial fibrillation is either idiopathic or possibly viral and that the etiology of his ischemic heart disease is attributed to certain risk factors, to include his hypertension, hyperlipidemia, and family history.  The examiner concluded that any possible heart murmur discovered in August 1969 was not an early manifestation of any currently diagnosed cardiovascular disorder and that no currently diagnosed cardiovascular disorder had its onset in service, or is otherwise casually or etiologically related to a disease or injury incurred in service.  

Based on the April 2011 VA opinion, it appears that the Veteran had a pre-existing condition prior to his entrance to service.  See 38 U.S.C.A. § 1111.  As discussed above, the examiner determined that the symptoms the Veteran was experiencing prior to service were signs of his vasovagal syncope, and further determined that the Veteran's recent diagnosis of vasodepressor syncope is likely the same condition he had prior to service.  The Board notes that, according to Dorland's Illustrated Medical Dictionary 177 (31st Ed. 2007), a vasovagal attack is defined as "a transient vascular and neurogenic reaction marked by pallor, nausea, sweating, bradycardia, and rapid fall in arterial blood pressure which, when below a critical level, results in loss of consciousness and characteristic electroencephalographic changes."  Based on the medical definition provided, it is unclear whether the Veteran had a pre-existing heart disability.  If the Veteran's vasovagal syncope was a pre-existing heart disability, the only probative evidence of record clearly and unmistakably shows that the Veteran's pre-existing heart disability was not permanently aggravated beyond the normal progression of the disease.  Indeed, the examiner stated that there was nothing in service which in any way altered the progression of the Veteran's condition.  

In the alternative, even if the Veteran did not have a pre-existing heart disability prior to service and was presumed sound at service, the Board still concludes that the Veteran is not entitled to service connection for his heart disability.  

Based on the evidence of record, the Board finds the April 2011 VA medical opinion to be highly probative, as it is based on a discussion with the Veteran regarding his medical history and current condition, a review of the medical records, and a complete physical examination.  In addition, the examiner offered a thorough rationale for the opinion reached that is supported by the evidence of record.  

Further, in reviewing the Veteran's medical records, the examiner specifically noted that the Veteran did not have any cardiac problems until 2000, twenty-nine years after the Veteran's discharge.  The examiner also acknowledged the heart murmur notation identified in the August 1969 dental consultation report, and explained why she believed this was based on the Veteran's reported history, rather than on any objective cardiac findings.  Even taking into consideration the possibility that a heart murmur was discovered in service, the examiner still determined that the Veteran's current heart disability was not related to service, noting the enlistment and separation examination reports, as well as the post-service private treatment records, all of which were clear for any findings of a heart murmur during and after service.  Furthermore, the VA examiner provided a medical explanation as to how the Veteran's current heart conditions originated.  Thus, the Board finds that the April 2011 VA examiner's opinion is entitled to more probative weight than the Veteran's assertion that his current heart problems arose in service.  

In reaching this determination, the Board has also considered the lay statements of record.  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997), Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991)("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, however, although the Veteran is competent to describe symptoms congruent to a heart condition, he is not competent to comment on the etiology of such a disorder.  While a layperson can provide evidence as to some questions of etiology or diagnosis, the question of a medical relationship between a heart condition and service, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), Barr v. Nicholson, 21 Vet. App. 303, 309 (2007), Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  Here, the Veteran is competent to report symptoms of a heart condition because such actions come to him through his senses and, as such, require only personal knowledge rather than medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Veteran is not competent to opine on the question of etiology and, therefore, his statements asserting a relationship between his heart condition and service do not constitute competent medical evidence on which the Board can make a service connection determination.  

In Savage v. Gober, 10 Vet. App. 488 (1997), the Court noted that, while the concept of continuity of symptomatology focuses on continuity of symptoms, not treatment, in a merits context, the lack of evidence of treatment may bear upon the credibility of the evidence of continuity.  The Board notes that it may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints of or treatment for the relevant condition or symptoms.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37.  Notwithstanding that fact, the lack of contemporaneous medical records is something that the Board can consider and weigh against a Veteran's lay evidence.  Id.  
Even if the Veteran's contentions could be read as claiming continuity of symptomatology since service, his statements are not persuasive because he has provided inconsistent details regarding the time period his heart condition began.  While he has repeatedly asserted that his heart problems arose in service, in his application for SSA benefits, he himself wrote that his health was good prior to December 1999.  The remainder of the Veteran's SSA application implies that his heart problems began soon thereafter.  As such, the Veteran has offered varying and disparate contentions as to when his heart condition began.  See Burns v. HHS, 3 F.3d 415, 417 (Fed. Cir. 1993) (testimony was impeached by witnesses "inconsistent affidavits" and "expressed recognition of the difficulties of remembering specific dates of events that happened...long ago").  

Finally, the first evidence of a diagnosed heart condition is dated in 2000, several decades after the Veteran's separation from service.  This gap in time tends to weigh against any finding of continuity of symptomatology.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an aggravation context, that the Board may consider a prolonged period without medical complaint when deciding a claim); 38 C.F.R. § 3.303(b). 

While the Board does not doubt the sincerity of the Veteran's current recollections that symptoms congruent to a heart condition have been present since his years in service, as discussed previously, the record discloses a twenty-nine year gap without any clinical evidence to support any claim of in-service heart disability with continuity of symptomatology thereafter.  The Board acknowledges the notation of a heart murmur identified in the August 1969 dental record.  However, as previously discussed above, the VA examiner provided a reasonable explanation as to why this notation may have been primarily based on the Veteran's reported statements at the time of the dental evaluation, rather than on objective cardiac findings.  Indeed, the dental record itself does not reflect that a physical examination, or any diagnostic studies of the heart, took place during the dental evaluation.  Furthermore, even assuming that a heart murmur was discovered at the Veteran's dental evaluation, the examiner still determined that such heart murmur was unrelated to any of the Veteran's subsequently developed cardiovascular problems and provided a thorough explanation as to why.  
The fact that the post-service medical records do not provide subjective or objective evidence that support the Veteran's recollections of continuous symptomatology since service weighs against the claim.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991); Savage, supra.  In the absence of any objective evidence to support his complaints of continuity of symptomatology in the years since service, the initial demonstration of the disability at issue (twenty-nine years after service) is too remote from service to be reasonably related to service and diminishes the reliability of the Veteran's current recollections.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The examiner's assessment that the Veteran's atrial fibrillation is either idiopathic or possibly viral, and that the ischemic heart disease is consistent with certain risk factors, to include his hypertension, hyperlipidemia and family history, also supports the finding that there was no continuity of symptoms since service.  Significantly, the examiner specifically concluded that no currently diagnosed cardiovascular disorder had its onset in service, or is otherwise casually or etiologically related to a disease or injury incurred in service.  This medical opinion is unrefuted by competent and credible evidence.  

Therefore, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a heart disability.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Because the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt provision does not apply.  See Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Board concludes that service connection for a heart disability is not warranted.  

ORDER

Entitlement to service connection for a heart disability is denied.  


____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


